DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 19 are objected to because of the following informalities:  				Claims 7 and 19 recite “wherein slit", which is grammatically incorrect.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 15/931,453. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application are the same but broader than the claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 				Claim 12 (lines 4-5) recites “the slits” and the plurality of slits is understood to mean slits of the four embodiments shown in Fig. 8-11. No embodiment includes more than one slit.

Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 (line 4) recites “the partition members” but there is no antecedent basis for more than one partition member. It is suggested to replace “the partition member” (line 1) with “a partition member” in order to correct this issue.
Claim 12 (line 4) recites “the partition members” but there is no antecedent basis for more than one partition member. It is suggested to replace “the partition member” (line 2) with “a partition member” in order to correct this issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto                  (US 6,625,845).
As to claim 1, Matsumoto discloses a cleaner (See the embodiment of Fig. 26) comprising: a housing (7, 8) having an upper side and a lower side, the lower side defining a dust container (A lower portion of the housing) with a suction opening formed therein; a filter part (5b) configured to filter particles from air suctioned through the suction opening (column 1, lines 57-59), the filter being spaced apart from an inner surface of the housing; a movable part (9) provided in a space located between an outer surface of the filter part and the inner surface (The portion of the inner surface of 7 which is below 9) of the housing, the moveable part configured to be elevated between a first position (The uppermost position) and a second position (The lowermost position represented by dotted lines); a manipulation part (51) having at least a portion thereof that is exposed outside of the housing, the manipulation part configured to be moved by a user’s manipulation; and a transfer unit (The portion connecting 51 to 9) having at least a portion thereof that is accommodated inside the housing, the transfer unit configured to connect the manipulation part to the movable part, wherein the dust container has an elevation 
As to claim 2, wherein the transfer unit comprises: a first transfer part (The rectangular portion connected to 51) and a second transfer part (52), wherein the first transfer part is configured to connect an upper side of the second transfer part to an upper side of the manipulation part, and wherein the second transfer part extends upward from one side of the movable part (Fig. 26).
As to claim 3 wherein, when the movable part is elevated, at least a portion of the second transfer part is accommodated into and guided by the elevation groove (52 is inside of 50; Fig. 26). 
As to claim 4, further comprising a partition member (The wall between chamber 50 and the chamber inside of 7) provided at an inlet-side of the elevation groove to partition an inner space of the dust container from an inner surface of the elevation groove (Fig. 26).
As to claim 5, wherein the partition member has a slit (50a) extending in a vertical direction, the slit configured to receive the movable part and the connection part of the second transfer part (Fig. 26).
As to claim 11, wherein a partition member is provided at each side of the inlet-side of the elevation groove (The second partition member is being interpreted as the wall located at 50a), wherein end portions (upper and lower portions) of the partition members in which the slit is defined at least partially overlap each other (from various perspectives; Fig. 26).
As to claim 12, wherein a partition member is provided at each side of the inlet-side of the elevation groove (The second partition member is being interpreted as the wall located at 50a), wherein end portions of the partition members in which the slits are defined at least partially contact each other (Fig. 26).
As to claim 13, wherein the portion of the manipulation part that is exposed outside of the housing extends in a horizontal direction (Fig. 26).

As to claim 15, wherein the elastic force provided by the elastic member pushes the manipulation part upward (column 16, lines 66-67 and column 7, lines 1-6).
As to claim 16, wherein a support bar (52) extending vertically is provided outside of the housing, and the elastic member is inserted into an outer circumferential surface of the support bar  (Fig. 26).
As to claim 17, wherein a handle part (10a) is disposed outside of the housing, and the manipulation part is disposed adjacent to one side of the handle part (Figs. 16 and 26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Moore (US 2008/0056933).
As to claim 8, Matsumoto does not disclose wherein the partition member comprises a cushion material having elasticity.
Moore discloses a cleaner comprising a padded housing (222) comprising foam rubber padding (paragraph 125). 
It would have been obvious to have modified the partition member (a housing element) of Matsumoto to comprise foam rubber padding, which is a cushion material having elasticity, as taught by 
As to claim 10, Matsumoto does not disclose wherein the partition member comprises a rubber or silicon material.
Moore discloses a cleaner comprising a padded housing (222) comprising foam rubber padding (paragraph 125). 
It would have been obvious to have modified the partition member (a housing element) of Matsumoto to comprise foam rubber padding, which is a rubber material, as taught by Moore, in order to provide an alternative material for the partition member which is lightweight and inexpensive.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Schwarzman (US 3,368,232).
Matsumoto does not disclose wherein the partition member comprises a brushed material. 
Schwarzman discloses a cleaner comprising a covering (100) formed of a urethane foam with a laminated brushed nylon tricot fabric (column 3, lines 70-73).
It would have been obvious to have modified the partition member (a housing element) of Matsumoto to comprise a brushed material (a urethane foam with a laminated brushed nylon tricot fabric), as taught by Schwarzman, in order to provide an alternative material for the partition member which is lightweight and inexpensive.
Allowable Subject Matter
Claim 18 is allowed.
Claim 6, 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723